Title: From Thomas Jefferson to James Wallace, 11 July 1803
From: Jefferson, Thomas
To: Wallace, James


          
            
              Sir
            
            Washington July 11. 03.
          
          Your letter of May 19. was recieved in due time, and that of the 6th. inst. came to hand last night. the duties of my present office calling for the whole of my time, and even that being insufficient, and rendering it necessary to leave unacted on whatever will admit of it, the first of your favors remained unanswered. under these circumstances I am obliged to deny myself the gratification of indulging in speculations of the nature of those in your letters, and which, were I free, would be peculiarly agreeable to me. trusting that your candour and good sense will admit this apology as arising from the necessity of my situation, I tender you my salutations and best wishes.
          
            
              Th: Jefferson
            
          
        